Title: To George Washington from Thomas Barclay, 27 December 1792
From: Barclay, Thomas
To: Washington, George

 

Sir
Cadiz [Spain] 27th Decr 1792

I received on the 24th of this Month, through Mr Pinckney, your Excellencys Commands of the 11th of June, to which all deference and attention possible will be shewn. Mr Jefferson will naturally inform you of what I have written to him by this opportunity, and therefore I shall take up no more of your time than to assure you of the respect wherewith I am, Sir, Your Most Obedient Most humble serv:

Thos Barclay

